IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ARTHUR ALAN WOLK, PHILIP                     :   No. 152 MAL 2020
BROWNDIES, AND CATHERINE                     :
MARCHAND,                                    :
                                             :   Petition for Allowance of Appeal
                   Respondents               :   from the Order of the
                                             :   Commonwealth Court
                                             :
             v.                              :
                                             :
                                             :
THE SCHOOL DISTRICT OF LOWER                 :
MERION,                                      :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.